Citation Nr: 1435421	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-22 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for a respiratory disorder, including as due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel

INTRODUCTION

The Veteran had active service from March 1965 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  

The RO determined that the Veteran's current claim of service connection for headaches was, in actuality, a claim to reopen his previously denied claim of entitlement to service connection for a neurological disorder.  In March 1985, the Board previously denied a claim of entitlement to service connection for a neurological disorder on the basis there was no in service incurrence.  However, at the time the Veteran filed this claim, he did not specifically state he was suffering from headaches.  Further, in denying the claim in 1985, a neurological examination showed that cranial nerves 2 through 12 were intact and reflexes were 2+, bilaterally.  As such, there was no indication of a neurological illness.

Again, the Board currently notes that there was no discussion of headaches.  The United States Court of Appeals for the Federal Circuit has held that claims that based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104(b) (West 2002).  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (indicating that a claim involving sensorineural hearing loss was not the same as a claim involving conductive hearing loss even though they may have overlapping symptomatology because the two types of hearing loss developed from injuries to different parts of the ear).  The Veteran claims entitlement to service connection for headaches.  The Board finds that since the Veteran is currently diagnosed with headaches, this is a distinctly different claim than the previous one in 1985 for a neurological disorder.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).

Concerning the Veteran's claim of entitlement to service connection for asthma, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3) (2013).  In light of Brokowski and Clemons, and medical evidence indicating the Veteran has also been diagnosed with chronic obstructive pulmonary disorder (COPD), the Board has broadened and recharacterized the claim as indicated on the title page. 

In this case, the Board is reopening and granting the Veteran's claim of entitlement to service connection for hemorrhoids.  His remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

1.  The Veteran's claim of service connection was most recently denied by the RO in a January 1997 letter in which it was determined that his previously denied claim was not reopened.  The Veteran did not appeal the decision.

2.  Evidence received since the RO's January 1997 decision relates to an unestablished fact necessary to substantiate the claim of service connection for hemorrhoids and it raises a reasonable possibility of substantiating the underlying claim.

3.  The Veteran's pre-existing hemorrhoids were aggravated by his military service.



CONCLUSIONS OF LAW

1.  The January 1997 RO decision, which denied the Veteran's claim to reopen a claim of service connection for hemorrhoids, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1996).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for hemorrhoids has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Hemorrhoids were aggravated by military service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reopening a Previously Denied Claim

The Veteran initially filed a claim of service connection for hemorrhoids in April 1969.  By a June 1969 rating decision, the RO denied the claim when it was determined that the Veteran's pre-existing hemorrhoids were not aggravated by military service.  There is some question as to whether a post-service April 1969 hospitalization report from the VA Hospital in Washington, DC was considered in the rating decision.  The RO requested the report of this hemorrhoidectomy prior to adjudication.  The report was date stamped with various dates spanning from June 1969 to December 1969.  The RO did reference the hospitalization in the rating decision and notification of the denial was not sent to the Veteran until July 1969.  

The Veteran did not appeal the June 1969 decision, which raises the possibility that the April 1969 hospitalization report constituted the receipt of new and material evidence within the appeal period of the June 1969 decision.  If so, such evidence was to be considered in connection with the pending claim.  See 38 C.F.R. § 3.156(b) (2013) (formerly set forth in § 3.156(a)); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

This aspect need not be addressed in this case as the claim was subsequently denied by the RO on the merits in an April 1985 rating decision.  The RO again determined that the Veteran's pre-existing hemorrhoids were not aggravated by service.  The Veteran was notified of the decision by a letter dated later than month.  He did not appeal the decision.  The Court has held that "if a claim is pending by virtue of the submission of new and material evidence under 38 C.F.R. § 3.156(b), the subsequent final adjudication on the merits of the same claim terminates the pending claim."  Beraud v. Shinseki, 26 Vet. App. 313, 319 (2013) (citing Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007)).  Thus, even if the April 1969 claim was pending, the April 1985 decision terminated the pending claim.

Subsequently, the RO declined to reopen the Veteran's claim in November 1995.  The Veteran's claim of service connection was most recently denied by the RO in a January 1997 letter in which it was determined that his previously denied claim was not reopened.  No new and material evidence was received within the appeal period.  The Veteran did not appeal the decision.  Thus, the January 1997 RO decision, which denied the Veteran's claim to reopen a claim of service connection for hemorrhoids, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1996).

New evidence received since the January 1997 rating decision includes the Veteran's statements that his hemorrhoids actually were aggravated by military service.  He states that he was treated for hemorrhoids during service and that, when he was discharged, he informed the examiner at separation that he was in pain due to his hemorrhoids, but the examiner wrote down that there was nothing wrong with him.  Additionally, VA treatment records show continued treatment for hemorrhoids.

The Board finds that this evidence received since the RO's January 1997 decision relates to an unestablished fact necessary to substantiate the claim of service connection for hemorrhoids and it raises a reasonable possibility of substantiating the underlying claim.  Thus, the claim is reopened based on the receipt of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a). The Board will consider the reopened claim on the merits.

II. Analysis

In his statements, the Veteran maintains that his hemorrhoids, noted at entry, were aggravated by his military service.  Specifically, he states that he suffered from additional hemorrhoids in service and underwent an hemorrhoidectomy shortly after service, which indicates his disorder was aggravated by his military service.   

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The law also provides that a Veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Here, a March 1965 Report of Medical Examination at service entry shows that the Veteran was noted to have undergone a hemorrhoidectomy in June 1964.  As such, there is no presumption of soundness at service entry with respect to this noted condition.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner, 370 F.3d at 1096.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

In this case, service treatment records show the Veteran received treatment for hemorrhoids in February 1967.  One month following his separation from service, an April 1969 VA hospitalization report shows the Veteran underwent a hemorrhoidectomy.  This record stated that the Veteran has suffered from hemorrhoids for 5 years.  VA treatment records dated through March 2010 and an April 2010 private treatment record show the Veteran has continued to receive treatment for hemorrhoids in the years since service.  

Considering all of the evidence together including the Veteran's new lay statements, and resolving reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that his hemorrhoids were aggravated by his military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran entered military service with hemorrhoids, including having recently undergone a hemorrhoidectomy in 1964.  He continued to receive treatment for hemorrhoids throughout service, underwent a second hemorrhoidectomy one month following discharge, and has continued to receive treatment in the years since.  Consequently, the presumption of aggravation attaches for this claim as the Veteran's hemorrhoids underwent an increase in severity during service beyond a mere temporary flare-up. 

The evidence shows that the Veteran's hemorrhoids increased in severity during service.  In this case, there is no countervailing evidence to refute the Veteran's competent and credible account, which is also supported by the service treatment records.  Moreover, there is no clear and unmistakable evidence that the increase in severity was due to the natural progress of the hemorrhoids; thus, the presumption of aggravation is not rebutted.  Thus, resolving all reasonable doubt in his favor, the Board finds that service connection is warranted based on service aggravation.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.
ORDER

The Veteran's claim of service connection for hemorrhoids is reopened; service connection for hemorrhoids is granted based on service aggravation.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The Board finds it necessary to remand the remaining two claims as they require additional development.

Concerning the Veteran's claim of entitlement to service connection for a respiratory disorder, the Veteran claims that he suffers from a respiratory disorder as a result of his exposure to asbestos while stationed on the USS Kearsarge.  The Board notes the VA treatment records show diagnoses of asthma, COPD, and emphysema.  Additionally, a November 2013 rating decision granted the Veteran's claim of entitlement to service connection for adenocarcinoma, lung cancer, and deferred a decision on COPD pending additional development.  The Board also notes that the Veteran was recently provided a VA examination in June 2014.  At that time, the VA examiner indicated a review of the claims file was not conducted.  Further, the examiner failed to provide an opinion as to the nature and etiology of any diagnosed respiratory disorders.  The examiner only stated that he would be resorting to mere speculation in determining which respiratory disorders were the result of emphysema, pulmonary adenocarcinoma, or asthma.  

Therefore, the Board finds the June 2014 VA examination to be insufficient for deciding the claim since the VA examiner failed to review the Veteran's claims file and did not provide an etiological opinion, or sufficient rationale as to why one could not be provided.  As such, the Veteran must be provided with a new VA examination to identify all current respiratory disorders and whether any respiratory disorders are attributable to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Concerning the Veteran's claim for headaches, VA treatment records through March 2010 show he has complained of and received treatment for headaches.  Specifically, a March 2010 VA treatment record notes treatment for headaches and indicates the Veteran has suffered from headaches since the 1970s.  The Board notes that the Veteran is competent to report suffering from headaches.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Since the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to this claim, an examination should be accomplished on remand. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, as the Board has determined that the headaches claim is a new claim, the remand will allow for the RO to adjudicate the claim on the merits in the first instance.

Finally, any outstanding VA or private treatment records relevant to the Veteran's claims should also be requested if in existence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain any VA or private treatment records pertaining to the Veteran's claims.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1). 

2.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the nature and likely etiology of his claimed respiratory disorder and headaches.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  

First, the examiner should diagnose all current disabilities pertaining to the above identified body systems. 

Then, based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide medical opinions, with adequate rationale, as to whether it is as at least as likely as not that any diagnosed respiratory disorders or headaches are etiologically related to his period service.  

The examiner must specifically acknowledge and discuss any report by the Veteran that he suffered from problems associated with his claimed disorders during service and since service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the issues remaining on appeal, including the claim of service connection for headaches on the merits.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


